 

Exhibit 10.3

 

EXECUTION COPY

 

JOINDER, amendment no. 1 and REAFFIRMATION
OF GUARANTY

 

THIS JOINDER, AMENDMENT NO. 1 AND REAFFIRMATION OF GUARANTY (this “Agreement”),
dated as of June 30, 2016, is by and among the Subsidiaries of MYR Group Inc.
(the “Borrower”) listed on Exhibit A hereto (each an “Existing Guarantor”), High
Country Line Construction, Inc. (“High Country”), GSW Integrated Services, LLC
(“GSW”), Sturgeon Electric California, LLC (together with High Country and GSW,
the “New Guarantors”), those additional Subsidiaries of the Borrower which
become parties to the Guaranty (as defined below) by executing a supplement
thereto (such additional Subsidiaries, together with the Existing Guarantors and
the New Guarantors, each a “Guarantor” and collectively the “Guarantors”) and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
for the benefit of the Holders of Secured Obligations under the Amended and
Restated Credit Agreement, dated as of the date hereof, among the Borrower, the
Lenders from time to time party thereto and the Administrative Agent (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which Credit Agreement amends and restates that certain
Credit Agreement, dated as of December 21, 2011, among the Borrower, the Lenders
party thereto and the Administrative Agent (as amended, supplemented or
otherwise modified prior to the effectiveness of the Credit Agreement, the
“Previous Credit Agreement”). Undefined capitalized terms which are used herein
shall have the meanings ascribed to such terms in the Credit Agreement and the
Guaranty (as defined below), as applicable.

 

WITNESSETH

 

WHEREAS, the Existing Guarantors and the Administrative Agent are currently
party to that certain Guaranty (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Guaranty”), dated as of December 21,
2011 and executed in connection with the Previous Credit Agreement;

 

WHEREAS, the New Guarantors agree to join the Guaranty as a “Guarantor”
thereunder;

 

WHEREAS, the Guarantors are willing to amend the Guaranty and reaffirm their
obligations under the Guaranty in connection with execution of the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.         Joinder to Guaranty. Each of the New Guarantors agrees to
become, and does hereby become, a “Guarantor” under the Guaranty and agrees to
be bound by such Guaranty as if originally a party thereto. Each of the New
Guarantors represents and warrants as to itself that all of the representations
and warranties contained in Section 1 of the Guaranty are true and correct in
all respects as of the date hereof.

 

Section 2.         Amendments to Guaranty. Effective as of the date hereof but
subject to the satisfaction of the conditions precedent set forth in Section 4
below, the Guaranty is hereby amended as follows:

 

 

 

 

(a)          Section 2 is amended to insert the phrase “(provided, however, that
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor)” immediately after the phrase
“(all of the foregoing being referred to collectively as the “Guaranteed
Obligations””.

 

(b)          Section 4 is amended by inserting the following sentence at the end
thereof:

 

“The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations.”

 

(c)          Section 6(b) is amended to delete the word “has” in the third
sentence thereof and substitute the phrase “, any Swap Agreement or any Banking
Services Agreement have” therefor.

 

(d)          Section 7(a) is amended to delete the word “has” therefrom and
substitute the phrase “, any Swap Agreement or any Banking Services Agreement
have” therefor.

 

(e)          Section 7(e) is amended to insert the phrase “, the Swap Agreements
and the Banking Services Agreements” before the period at the end thereof.

 

(f)           Section 11 and Section 12 are each amended to delete the phrase
“creating the Secured Obligations” therefrom.

 

(g)          Section 14(b) is amended to delete the word “nonexclusive”
therefrom and to substitute the word “exclusive” therefor.

 

(h)          The following new Section 25 shall be inserted immediately after
Section 24 thereof:

 

“SECTION 25.   Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty or Article X of the
Credit Agreement, as applicable, in respect of Specified Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 25 or otherwise
under this Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 25 shall remain
in full force and effect until a discharge of such Qualified ECP Guarantor’s
Guaranteed Obligations in accordance with the terms hereof and the other Loan
Documents. Each Qualified ECP Guarantor intends that this Section 25 constitute,
and this Section 25 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein,
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.”

 

 2 

 

 

(i)           The following new Section 26 shall be inserted immediately after
Section 25 thereof:

 

“SECTION 26.   Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.”

 

SECTION 3.         Reaffirmation of Guaranty. In connection with the execution
and delivery of the Credit Agreement, as of the date hereof and immediately
after giving effect to this Agreement, each Guarantor hereby (a) consents to the
Credit Agreement and the transactions contemplated thereby, (b) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under the Guaranty as modified by this Agreement and each other Loan
Document executed by the undersigned, and (c) ratifies and reaffirms its
guaranty and accommodation liabilities under the Guaranty as modified by this
Agreement.

 

SECTION 4.         Conditions of Effectiveness. This Agreement shall become
effective and be deemed effective as of the date hereof, if, and only if, the
Administrative Agent shall have received executed copies of this Agreement from
each Guarantor and the Administrative Agent.         

 

SECTION 5.         Representations and Warranties of the Guarantors. Each
Guarantor hereby represents and warrants as follows:

 

(a)          The Guaranty as previously executed and as amended and modified
hereby constitutes the legal, valid and binding obligation of each Guarantor and
is enforceable against each Guarantor in accordance with its terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyances, reorganization, moratorium or other laws relating to or affecting
the enforcement of creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law), and (iii)
requirements of reasonableness, good faith and fair dealing.

 

(b)          As of the date hereof and immediately after giving effect to this
Agreement, each Guarantor hereby (i) reaffirms all covenants, representations
and warranties made by it in the Guaranty, and (ii) agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Agreement, provided that any such covenant,
representation or warranty that references a specific date is reaffirmed as of
such referenced date.

 

 3 

 

 

SECTION 6.          Effect on the Loan Documents.

 

(a)          Upon the effectiveness of this Agreement, on and after the date
hereof, each reference in the Guaranty to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Guaranty, as amended and modified hereby.

 

(b)          Except as specifically amended and modified above, the Guaranty and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect, and are hereby
ratified and confirmed.

 

(c)          The execution, delivery and effectiveness of this Agreement shall
neither, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent, nor constitute a
waiver of any provision of the Credit Agreement, Guaranty or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

(d)          All references in the Guaranty to the Previous Credit Agreement
shall hereafter mean and refer to the Previous Credit Agreement as amended and
restated by the Credit Agreement.

 

(e)          All references to the Guaranty in the other Loan Documents and the
Credit Agreement shall hereafter mean and refer to the Guaranty, as amended and
modified hereby.

 

SECTION 5.        Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

 

SECTION 6.         Headings. Section headings in this Agreement are for
convenience of reference only and shall not govern the interpretation of any
provision of this Agreement.

 

SECTION 7.         Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

[Signature Pages Follow]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

THE L.E. MYERS CO.   STURGEON ELECTRIC CALIFORNIA, LLC           By: /s/ Tod M.
Cooper   By: /s/ Mindie W. McIff Name: Tod M. Cooper   Name: Mindie W. McIff
Title: President   Title: Chief Executive Officer

 

HARLAN ELECTRIC COMPANY   STURGEON ELECTRIC COMPANY, INC.           By: /s/ Tod
M. Cooper   By: /s/ Jennifer L. Harper Name: Tod M. Cooper   Name: Jennifer L.
Harper Title: President   Title: Treasurer

 

GREAT SOUTHWESTERN CONSTRUCTION, INC.   MYR TRANSMISSION SERVICES, INC.        
  By: /s/ Brad J. Munden   By: /s/ Brad J. Munden Name: Brad J. Munden   Name:
Brad J. Munden Title: Secretary and Treasurer   Title: Secretary and Treasurer

 

E.S. BOULOS COMPANY   MYR REAL ESTATE HOLDINGS, LLC           By: /s/ Tod M.
Cooper   By: /s/ Raymond Holland Name: Tod M. Cooper   Name: Raymond Holland
Title: President   Title: Secretary and Treasurer

 

MYR EQUIPMENT, LLC   HIGH COUNTRY LINE CONSTRUCTION, INC.           By: /s/
Raymond Holland   By: /s/ Jennifer L. Harper Name: Raymond Holland   Name:
Jennifer L. Harper Title: President   Title: Treasurer

 

GSW INTEGRATED SERVICES, LLC         By: /s/ Brad J. Munden   Name: Brad J.
Munden   Title: Secretary and Treasurer  

 

Signature Page to

MYR Group Joinder, Amendment No. 1 and Reaffirmation of Guaranty

 

 

 

 

Agreed and Accepted:       JPMORGAN CHASE BANK, N.A., as Administrative Agent  
    By: /s/ Christopher L. Collins   Name: Christopher L. Collins   Title:
Authorized Officer  

 

Signature Page to

MYR Group Joinder, Amendment No. 1 and Reaffirmation of Guaranty

 

 

 

 

Exhibit A

 

Existing Guarantors

 

The L.E. Myers Co.

Harlan Electric Company

Sturgeon Electric Company, Inc.

Great Southwestern Construction, Inc.

MYR Transmission Services, Inc.

E.S. Boulos Company

MYR Real Estate Holdings, LLC

MYR Equipment, LLC

 

 



